ON REHEARING
Upon defendant-appellant’s application, a rehearing was granted restricted to the question of whether or not, in the determination of plaintiffs’ loss, the loss attributable to normal evaporation of gasoline should not apply to the total purchased and stored, rather than only to that lost by leakage.
In our original opinion, the normal evaporation loss formula of of 1% of gasoline held in storage was applied only to the number of gallons of Good Gulf gasoline established to have been lost by plaintiffs, that is, to 34,092.8 gallons. In this, we erred. Obviously the loss from evaporation applied to all gasoline purchased and stored as otherwise the loss by leakage could not be determined.
The loss through evaporation must, therefore, be first determined. The purchases by plaintiffs comprised 498,900 gallons of Good Gulf gasoline. By use of the above formula, the loss by evaporation was 2,494.50 gallons. By deducting this amount from the total loss of 34,092.8 gallons, we find there was a loss of 31,598.3 gallons by leakage. This loss, at 25.9^ per gallon, amounted to $8,183.95.
Accordingly, the judgment appealed is amended by reducing the principal of the award to $8,183.95 and, as thus amended, it is affirmed. Plaintiffs-appellees are assessed with the cost of this appeal.
Amended and affirmed.